Citation Nr: 0210482	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision.  
The veteran appeals for service connection for residuals of a 
shell fragment wound of the groin.  A personal hearing was 
held before a member of the Board at the RO in April 2002.


FINDING OF FACT

The veteran did not sustain a shell fragment wound to the 
groin in service, nor are there any current residuals of a 
shell fragment wound to the groin.


CONCLUSION OF LAW

Claimed residuals of a shell fragment wound to the groin were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant medical records have been obtained, and the veteran 
stated that no further post-service records are available.  A 
VA examination is not warranted under the circumstances of 
this case.  The Board is satisfied that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served in combat, there is a relaxed standard of 
proof for service connection for disabilities claimed to have 
been incurred during combat.  38 U.S.C.A. § 1154(b).  

The veteran served on active duty from September 1952 to 
August 1954.  He contends that he sustained a shell fragment 
wound to the groin area in combat in Korea in December 1952.  
He states that he was treated by a medic and returned to duty 
but was then subsequently hospitalized.  He asserts that he 
has had residual problems from that wound ever since.  

However, the veteran's service records, including his DD Form 
214, do not confirm that he served in combat, nor do the 
service records suggest he was wounded in service.  His 
service medical records show that in March 1953 he was 
hospitalized for treatment of a penile lesion, diagnosed as 
chancroid with bubo.  He remained hospitalized until April 
1953, and at the time of discharge, the lesion was reduced 
but not completely healed.  About a week later, it was noted 
that the bubo had been accidentally punctured.  He was 
hospitalized with an admission diagnosis of chancroid 
lymphadenitis, traumatic rupture of abscess.  Examination on 
admission disclosed induration although the sinus tract of 
the left inguinal region was not tender.  During the 
hospitalization, there continued to be serous drainage, 
without tenderness.  In May 1953, he was discharged, with 
some drainage remaining, but no tenderness.  The final 
diagnosis was chancroid with lymphadenitis of the penis.  The 
hospital record do not contain any mention of a prior shell 
fragment wound.  The separation examination in August 1954 
did not contain any complaints or abnormal findings 
pertaining to the groin.  

Subsequent to service, there is no medical evidence showing 
any residuals of a shrapnel wound to the groin.  VA treatment 
records dated from April 1998 to November 2001 show that in 
January 1999 the veteran was seen complaining of sudden onset 
of right lower quadrant pain in the abdomen, which was 
eventually diagnosed as appendicitis.  In the course of the 
work-up, a medical history was obtained from the veteran, 
which did not include any report of a shell fragment wound in 
service.  On examination, he had a history of recurrent 
rectal bleeding and anal discomfort.  He complained of 
nocturia, frequency, urgency and dribbling.  On examination, 
there was tenderness in the right lower quadrant of the 
abdomen.  There was no hernia noted in the groin, and he had 
normal genitalia.  Computerized tomography (CT) scans of the 
pelvis and abdomen were normal, except for the acute 
appendicitis, and probable benign adrenal masses.  

Subsequent VA records show that he has hospitalized in a 
private hospital in 2000, with diagnoses including septic 
shock from a urinary tract infection.  In January 2001, it 
was noted that he had complaints of dysuria, chronic 
cystitis, and benign prostatic hypertrophy with bladder neck 
obstruction.  

At a hearing in April 2002, the veteran said he had sustained 
a shell fragment wound in combat in service, which had been 
treated by a medic.  He said the medic had removed the 
shrapnel.  He pointed to the area at the top of the left 
thigh where the thigh joined the trunk, as the area of the 
injury.  

However, there is no credible evidence that the veteran, who 
did not engage in combat, sustained a shell fragment wound to 
the groin during service, nor is there medical evidence 
showing the presence of any shrapnel wound residuals of that 
area.  None of the veteran's current urinary and bladder 
symptoms have been medically attributed to a previous shell 
fragment wound.

The weight of the evidence is against the presence of a shell 
fragment wound of the groin in service, or the presence of 
any current residuals of such a wound.  The preponderance of 
the evidence is against the claim for service connection.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a shell fragment wound to 
the groin is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

